Title: From Benjamin Franklin to William Strahan, 27 October 1771
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
Edinburgh, Oct. 27. 1771
Thro’ Storms and Floods I arrived here on Saturday night, late, and was lodg’d miserably at an Inn: But that excellent Christian David Hume, agreable to the Precepts of the Gospel, has received the Stranger, and I now live with him at his House in the new Town most happily. I purpose staying about a Fortnight, and shall be glad to hear from you. I congratulate you on certain political Events that I know give you Pleasure. Let me know how it is with you and yours, how my Wife does, and Sir John Pringle, and our other Friends. With sincerest Esteem I am, my dear Friend, Yours most affectionately
B Franklin
 Addressed: To / William Strahan Esqr / Newstreet / Shoe Lane / London / B Free Franklin